[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               AUG 21, 2006
                            No. 06-10390                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A78-751-269

BLERIM HAXHILLARI,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (August 21, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Blerim Haxhillari, a citizen of Albania, petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”)

order denying asylum, 8 U.S.C. § 1158, and withholding of removal under the

Immigration and Nationality Act (“INA”), 8 U.S.C. § 1231(b)(3), and the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c). On appeal, Haxhillari

argues that the IJ’s findings that he did not establish eligibility for asylum,

withholding of removal, or CAT relief are not supported by substantial evidence.

We disagree and therefore DENY Haxhillari’s petition.

                                 I. BACKGROUND

      Haxhillari entered the United States on or about 12 January 2001, and, after

inspection by an immigration officer, was not then admitted or paroled. According

to an immigration officer’s report on the I-213 form, Haxhillari stated that while in

Albania, he had made plans to be smuggled into the United States for $6,000.

Administrative Record (“AR”) at 256. Because Haxhillari spoke Greek, he

decided to obtain a false Greek passport. On 3 January 2001, he flew from Albania

to Mexico. Haxhillari further explained that “his reasons for leaving Albania

[were] the unemployment and harsh living conditions.” Id. Haxhillari planned to

travel to Detroit, Michigan, to locate his uncle and work there.



                                            2
       The Immigration and Naturalization Service (“INS”)1 subsequently issued

Haxhillari a notice to appear, charging him with removability, as an alien present

in the United States without being admitted or paroled. In December 2001,

Haxhillari filed an application for asylum and withholding of removal with the

INS. In the application, Haxhillari indicated that he left Albania on 27 December

2000. Haxhillari explained that he sought asylum because:

       my family and I were threaten[ed] that they will kidnap my youngest
       brother if we did not pay them money. I was working in Greece, so
       people were under the impression that I was making a lot of money so
       they wanted to take advantage of the situation. When I reported the
       incident to the police they did not take any action, [and] instead told
       us[,] [“C]an’t you read at the bottom of the threatening letter that you
       should not contact the police[?”] Thus [the] police [were] supporting
       these people. Since such incidents happened several times I am afraid
       for my life.


Id. at 260. Haxhillari further indicated that his parents supported the Democratic

Party (“DP”), and that he and his family had been mistreated and threatened in

Albania based upon their memberships in a particular social group and their

political opinions. Specifically, Haxhillari stated that his “family was threatened

based [on] my parents’ involvement in democratic party activities and local mob’s



       1
        The Homeland Security Act (“HSA”), effective 25 November 2002, created the Department
of Homeland Security (“DHS”) and abolished the INS. Pub. L. No. 107-296, 116 Stat. 2135. The
HSA transferred INS functions to the DHS. This case was initiated while the INS was still in
existence. This opinion, therefore, refers to the INS rather than the DHS as the relevant agency.

                                               3
suspicion that I was making a lot of money.” Id. at 261. He also asserted that his

brother, Urim Haxhillari, after going to the police station to report the receipt of

threatening letters, had been arrested and detained for 24 hours. Haxhillari’s

mother also went with Urim to the police station and “police misbehaved with

[her].” Id. Discussing his trip from Albania to the United States, Haxhillari

indicated that he spent a couple of hours each in Hungary, France, Belgium, and

Spain before he arrived in Mexico, where he spent two weeks prior to entering the

United States.

       Haxhillari appeared for his initial removal hearing in August 2001 and

conceded removability. At his final removal hearing, Haxhillari testified that he

lived in Albania from his birth in 1980 until June 1996, when he moved to Greece

at “the will of [his] parents.” Id. at 90-92. He returned to Albania in November

2000 to visit his family. Haxhillari indicated that his family began having

problems in Albania during the election in October 2000. During that election,

Haxhillari’s father was a member of the election commission for the DP and was

an election observer in Tirane, Albania. His father joined the DP in December

1990 and people supported by the Socialist Party (“SP”) arrested him twice during

the 2000 election campaign.2 Haxhillari testified that his father was detained for


       2
        Haxhillari first testified that his father “was arrested several times.” AR at 95. Upon further
questioning, however, Haxhillari specified that his father was arrested twice. Id. at 96.

                                                  4
24 hours during each arrest, was beaten, and was ordered to stop supporting the

DP.

      Haxhillari further testified that the next problem occurred on 9 December

2000, when “unknown persons” sent him a letter stating that, if he did not “pay a

certain amount of money,” he or his brother would be kidnaped or killed. Id. at 98.

Haxhillari’s mother and brother then went to the police to report the letter, and the

police told them to “come another time because we have bigger problems to take

care of.” Id. at 99-100. On 13 December 2000, Haxhillari’s mother and brother

again went to the police because his mother “was terrorized from this letter and she

was very scared for her children.” Id. at 100-01. During this meeting, the police

made jokes and asked Haxhillari’s mother whether she noticed that at the bottom

of the letter, it stated not to contact the police. The police then “used force” to

remove Haxhillari’s mother from the premises, which made Haxhillari’s brother

angry. Id. at 101. The police next hit Haxhillari’s brother and detained him for

two days. Haxhillari stated that his brother was not charged with any crime

because the police did not have any facts.

      On 15 December 2000, Haxhillari began walking to the police station

because he hoped, but he did not know for certain, that his brother would be

released that day. While Haxhillari was walking, five masked men stopped next to



                                             5
him, got out of the car, and beat him. Haxhillari stated that he knew the masked

men were the same men who sent him the threatening letter because “they said that

you are a smart fellow. You are the one who reports us to the police.” Id. at 105-

06. After the beating, witnesses took Haxhillari to the police station where he filed

a report, and then he went to the hospital. Haxhillari testified that his father mailed

him the original police report of the incident, which he submitted into evidence,

and that the report was dated 10 February 2002. Haxhillari was hospitalized for

ten days following the beating. He left the hospital on 25 December 2000, and

began his trip to the United States on 27 December 2000 because he feared for his

life.

        Haxhillari also testified that, in addition to his father, his mother, two

brothers, and he were members of the DP. According to Haxhillari, he joined the

DP on 20 January 1996, as a member of the youth branch. Haxhillari stated that at

the time he joined the DP, he paid his membership contributions in full for the five

years that followed; specifically, he paid $12 in 1996 and he was paid up until

2000. He also stated that the monthly contribution at that time was approximately

20 cents. Haxhillari further testified that his parents still live in Albania, but his

brothers moved to Italy two or three days after he left for the United States.




                                             6
      On cross-examination, the government asked Haxhillari why he indicated on

his asylum application that his brother had been arrested, but not that his father had

also. Haxhillari responded that,

      the arrest[s] that were made during the election time in one day they
      arrested two, 300 people in the days that, of the, of the meetings.
      And, and they were beaten and they were (indiscernible). That was
      the job that they were doing . . . . Not that I didn’t think that this was
      not important but since this was something that happened so often
      with so many Albanians at the time I thought it was not important.

Id. at 122-23. Haxhillari also stated that the police kept the letter that he received

on 9 December 2000. The government then asked why he testified that his brother

was released from jail on 15 December 2000, but that his asylum application, the

letter from his brother, and the police report each indicated that his brother was

released on 14 December 2000. Haxhillari replied, “I don’t know how they call the

morning of the [sic] December the 15th, or the night of the 14th.” Id. at 126.

Haxhillari provided the following testimony with regard to his failure to state on

his asylum application that he had been beaten on 15 December 2000:

      Haxhillari: I didn’t mention that because when I was stopped in the
      border of California I was still (indiscernible). I was very scared and I
      didn’t know. I was saying what is happening with me.
      Government: But your asylum application was not filled out when you
      crossed the border was it?
      Haxhillari: When I, when I came here I asked for help from other
      people because I didn’t know any, any English and I don’t know when
      or where.
      Government: Your asylum application was signed and dated by you
      on November the 30th, 2001.
                                           7
       Haxhillari: Yes, but I couldn’t already, and I couldn’t know in details
       what was (indiscernible) in that.
                                           ...
       Government: When you first encountered U.S. Immigration officials
       near El Centro, California, on January the 12th, 2001, were you asked
       why you left Albania?
       Haxhillari: They, they asked me but I didn’t know. I left that country
       where I was terrorized and I came here and I was going to go in prison
       without doing anything and I was very confused and scared.
       Government: Did you tell the Immigration official that your reason for
       leaving Albania was the unemployment and the harsh living
       conditions?
       Haxhillari: I told them that I had problems. I feared for my life. But
       with me at that time it was us and other Albanian and they were
       translating for him and me from Greek language because they
       couldn’t find any Albanian, from the same person. And we didn’t
       know the rules so we were speaking in the same time so these words
       might have been his words.

Id. at 126-28. Haxhillari stated that he spoke Greek, but that he could not read or

write it.

       In support of his application Haxhillari submitted the following documents:

(1) a copy of his DP monetary contribution booklet, which indicated that Haxhillari

paid dues from February 1996 until December 2000, id. at 166-75; (2) a letter from

Haxhillari’s brother stating that he was in jail from 13 December to 14 December

2000, and that “after they released me in the morning of December 15, 2000, I

learned that my brother Blerim Haxhillari was beaten, mistreated, and injured[,]”

id. at 158-62; (3) a verification from the Albanian police department, dated 10

February 2002, indicating that Haxhillari’s brother “has been stopped [by] the

                                          8
justice police department . . . from December 13, 2000 until December 14, 2000.

This verification is issued per his request[,]” id. at 152-56; and (4) a verification

from the Albanian police department, also dated 10 February 2002, indicating that

Haxhillari “is reported to the Justice Police Department of the Prefecture of Tirana,

mistreated from unknown persons. The identification of these persons has not

been possible by the police. This verification is issued per his request[,]” id. at

146-50.

      The 2001 State Department Country Reports on Human Rights Practices in

Albania (“Country Report”) indicated that the DP credibly alleged incidents of

political killings and police harassment. The police also “arbitrarily arrested and

detained persons.” Id. at 182-83. However, “[t]here were no confirmed cases of

political killings by the Government, despite repeated claims by the DP that its

members were harassed, beaten, and sometimes killed by government agents.” Id.

at 183. The 2004 Country Report indicated that the elections held in October 2003

were an improvement over past elections, with “few isolated incidents of

irregularities and violence.” Id. at 195. With regard to police and security, the

Country Report stated that “[s]ome members of the security forces committed

human rights abuses.” Id. The administrative record also includes the 2004

United States Department of States Profile of Asylum Claims and Country

Conditions concerning Albania (“Profile”). The Profile stated that, since 1998,
                                            9
“there have been no major outbreaks of political violence . . . and . . . neither the

Government nor the major political parties engage in policies of abuse or coercion

against their political opponents.” Id. at 215.

      The immigration judge (“IJ”) denied Haxhillari’s applications and ordered

him removed to Albania. In an oral decision, the IJ concluded that Haxhillari had

failed to establish credibly that he had suffered past persecution or had a well-

founded fear of future persecution if returned to Albania. The IJ found the

following material inconsistencies between Haxhillari’s testimony and his asylum

application: (1) Haxhillari indicated in his application that only his mother and

father were supporters of the DP, but he testified that he, his brothers, and his

parents were members of the DP; (2) Haxhillari never mentioned in his application

that his father was an active member of the DP or that his father participated in the

elections as an observer; (3) Haxhillari’s application did not indicate that his father

had been arrested and beaten several times due to his father’s participation in the

DP, and Haxhillari did not provide a reasonable explanation for why he failed to

mention those facts in his application; (4) Haxhillari did not report in his

application that he had also been beaten in Albania; (5) during cross-examination,

Haxhillari stated that he omitted his beating in his application because he was

scared when he was stopped at the border, but the IJ found that Haxhillari did not

sign his asylum application until he was residing in the United States; (6)
                                           10
Haxhillari did not specify in his application that he received a letter that demanded

that he pay money or risk being kidnaped, nor did he identify specific letters that

led to the incidents that occurred on 13 December and 15 December 2000; and (7)

Haxhillari’s application did not indicate that he received threatening letters from

masked men.

      The IJ further noted the following inconsistencies and incredible claims: (1)

the IJ questioned Haxhillari’s claim that he became a member of the DP in January

1996, because the IJ found that Haxhillari “was still under age at the time he joined

the party and would have most likely joined a youth branch of the [DP] and not the

national [DP] as alleged by [Haxhillari,]” id. at 58-59; (2) concerning Haxhillari’s

DP contribution booklet, the IJ determined that contrary to Haxhillari’s claim that

he paid his dues up-front for a five-year period, the booklet indicated that

Haxhillari made a payment each month, and, moreover, the IJ noted that the seal on

the original documents faded as the pages spanned from 1996 through 2000; (3)

the IJ doubted Haxhillari’s true identity because he held a false passport and

admitted that he paid $6,000 to be smuggled into the United States; (4) Haxhillari’s

application and testimony conflicted with the immigration officer’s report on the

Form I-213, which indicated that Haxhillari stated that he left Albania due to the

“unemployment and harsh living conditions[,]” id. at 60; (5) the IJ also found that

Haxhillari’s application indicated that his brother had been held in jail for 24 hours
                                          11
and the documentary evidence stated that his brother was held from 13 December

until 14 December 2000, but Haxhillari testified that he went to see his brother at

the police station on 15 December 2000; (6) the IJ doubted that Haxhillari went to

the police to report his beating on 15 December 2000 because his brother had just

been jailed for complaining to the police; (7) Haxhillari did not provide any

medical documentation of his alleged stay in the hospital following his beating on

15 December 2000; and (8) the IJ noted that even though Haxhillari testified that

he had been warned during his beating to stop supporting the DP, he had not

participated in any DP activities from June 1996 through November 2000.

      Based on the above-mentioned findings, the IJ denied Haxhillari’s asylum

application “for lack of credibility and lack of proof.” Id. at 64. The IJ further

determined that, because Haxhillari failed to meet the stricter asylum standard, he

also did not meet his burden with regard to withholding of removal. Finally, the IJ

found that Haxhillari did not establish a credible claim for relief under the CAT.

      Haxhillari appealed the IJ’s decision to the BIA, arguing that (1) the IJ

findings of fact were clearly erroneous, (2) the inconsistencies the IJ noted were

not material and did not warrant an adverse credibility finding, (3) the IJ’s

findings, that Haxhillari did not establish past persecution, a fear of future

persecution, or eligibility for relief under the CAT, were erroneous. In his brief

before the BIA, Haxhillari argued that he had provided “a convincing explanation
                                           12
for the discrepancies and omissions” between his testimony and his application

concerning his and his family’s memberships in the DP. Id. at 15-16. Haxhillari

also contended that he admitted that he had been a member of the youth DP and

that the IJ had no reason to question the reliability of his DP membership

contribution booklet. He further noted that his credibility did not turn on whether

he presented a false document at the border. The BIA affirmed, without opinion,

the IJ’s decision.

                                 II. DISCUSSION

      On appeal, Haxhillari argues that the IJ’s findings that he did not establish

eligibility for asylum, withholding of removal, or CAT relief are not supported by

substantial evidence. We address each issue in turn.

A. Asylum

      Haxhillari argues that he had established that he suffered past persecution

because of his membership in the DP. He further maintains that the IJ’s findings

regarding his credibility were not sufficiently specific and were incorrect. He also

addresses many of the IJ’s specific findings regarding his credibility: (1) he did

mention his family’s support of the DP in his asylum application and, at the

hearing, he merely explained and supplemented that basic information;

(2) concerning his father’s arrest and beatings, he did mention in his application

that his family had been threatened as a result of their participation in the DP, and
                                          13
his testimony only supplemented his application; (3) the statement, that “[b]ased

on the past persecution in the hands of the local[] police . . . I have a firm belief

that I will be tortured,” id. at 262, from his application sufficiently referenced his

beating to which he testified at his hearing; (4) the IJ’s finding that Haxhillari was

too young to be a member of the DP is not supported by evidence of an age

restriction for DP membership; (5) the IJ criticized the authenticity of his DP

membership booklet, but those findings were based on conjecture and speculation;

(6) his statement to the immigration officer at the border, that he left Albania

because of unemployment and harsh living conditions, was consistent with the

concept of political persecution; (7) the inconsistency between his I-213 form and

his testimony concerning the date he left Albania is an immaterial confusion of

dates; (8) it was not essential that Haxhillari provide the threatening letter that he

received; (9) the record’s confusion on the issue of whether Haxhillari’s brother

was detained until either 14 or 15 December is not sufficient grounds upon which

to base an adverse credibility finding; (10) the IJ’s determination that it was

unlikely that Haxhillari would go to the police to report his beating was not

supported by the evidence; (11) the fact that Haxhillari did not present medical

documents relating to his stay in the hospital is not dispositive; and (12) the fact

that Haxhillari presented a false passport is also not dispositive of the issue of his

credibility.
                                           14
      When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we

will review the IJ’s decision as well.” Id. Here, the BIA affirmed the IJ’s findings

without opinion. Therefore, we will review the decision of the IJ as the final

agency determination.

      To the extent that the IJ’s and the BIA’s decisions were based on legal

determinations, our review is de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d

814, 817 (11th Cir. 2004). The IJ’s and BIA’s factual determinations are reviewed

under the substantial evidence test, and we “must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1283-84 (quotation omitted).

Therefore, a finding of fact will be reversed “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal . . . .” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc), cert. denied, 544 U.S. 1035, 125 S. Ct. 2245 (2005); see also

8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary

. . . .”). Likewise, a credibility determination is reviewed under the substantial



                                          15
evidence test, and “this [c]ourt may not substitute its judgment for that of the BIA

with respect to credibility findings.” D-Muhumed, 388 F.3d at 818.

      To establish eligibility for asylum, an applicant has the burden of proving

that he is a “refugee,” which is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion

8 U.S.C. §§ 1158(b)(1), 1101(a)(42)(A); see also Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005).

      Additionally, to establish asylum eligibility through a well-founded fear, an

applicant must prove that his statutorily protected status will cause harm or

suffering that “rises to the level of persecution.” Forgue, 401 F.3d at 1286

(quotations omitted). “In order to demonstrate a sufficient connection between

future persecution and the protected activity, an alien is required to present

specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution on account of such a protected activity.” Id. (quotation

omitted). “Establishing a history of past persecution creates a presumption that an




                                          16
alien has a well-founded fear of future persecution, although that presumption can

be rebutted by the government.” Id.; see also 8 C.F.R. § 208.13(b)(1).

       “The testimony of an applicant, if found to be credible, is alone sufficient to

establish” eligibility for asylum.3 Id. at 1287 (citing, inter alia, 8 C.F.R.

§§ 208.13(a), 208.16(b), which, respectively, refer to asylum and withholding of

removal). Indications of reliable testimony include consistency on direct

examination, consistency with the written application, and the absence of

embellishment as the applicant repeatedly recounts his story. See In re B-, 21 I. &

N. Dec. 66, 70 (BIA 1995); see also Dailide v. U.S. Att’y Gen., 387 F.3d 1335,

1343 (11th Cir. 2004) (affirming the BIA’s adverse credibility determination,

which was based upon its finding that the applicant’s testimony conflicted with his

answers to interrogatories, affidavit, deposition, and other documentary evidence).

Although uncorroborated but credible testimony may be sufficient to sustain an

applicant’s burden of proving eligibility for asylum, “[t]he weaker an applicant’s

testimony, however, the greater the need for corroborative evidence.” Yang v.

U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). The IJ must make “clean

determinations of credibility.” Id. (quotations omitted). Further, “an adverse


       3
         The REAL ID Act amended, among other things, the judicial review of credibility
determinations. See REAL ID Act of 2005, Pub. L. 109-13, Div. B, 119 Stat. 231 (May 11, 2005).
However, those amendments do not apply to applications filed prior to 11 May 2005, the effective
date of the amendments. Therefore, because Haxhillari’s application for asylum was filed prior to
11 May 2005, the REAL ID Act does not apply to this case.
                                             17
credibility determination does not alleviate the IJ’s duty to consider other evidence

produced by an asylum applicant,” and the IJ must provide “specific, cogent

reasons” for its credibility finding. Forgue, 401 F.3d at 1287. Nevertheless, when

the IJ enumerates an applicant’s inconsistencies and is supported by the record,

“we will not substitute our judgment for that of the IJ with respect to its credibility

findings.” D-Muhumed, 388 F.3d at 819.

      In Haxhillari’s case, substantial evidence supports the IJ’s finding that

Haxhillari was not credible, and, thus, did not establish his eligibility for asylum.

With regard to Haxhillari’s I-213 form, asylum application, and hearing testimony,

there are several inconsistencies in the record. First, Haxhillari added significant

facts at his hearing that were not included within his application. In response to the

question of whether he or members of his family had belonged to political groups

in Albania, Haxhillari replied that his “parents supported the democratic party.”

AR at 261. Further, in response to whether he or his family had ever been

mistreated or threatened in Albania, Haxhillari stated that his “family was

threatened based [on] my parents’ involvement in democratic party activities and

local mob’s suspicion that I was making a lot of money.” Id. He also mentioned

only his brother’s arrest in response to the question of whether he or his family had

been detained or arrested in Albania. However, at his hearing, Haxhillari testified

that his father had been arrested and beaten several times, and that he had been
                                           18
beaten once. Id. at 96-97, 105-06. Haxhillari’s argument on appeal as to why he

did not mention those incidents in his application is that his application was a “bare

bones” account, and that his testimony supplemented the application. Appellant’s

Br. at 17-19. Even accepting Haxhillari’s argument, the fact remains that in

response to direct questions concerning his and his family’s involvement in

political parties, arrests, and beatings, Haxhillari failed to offer information

concerning events material to his claim of political persecution.

      Second, Haxhillari testified that, beginning in 1996, he paid his DP

contributions in-full for the following five years. However, as the IJ noted,

Haxhillari’s contribution booklet indicated that he made monthly payments during

those five years. Haxhillari’s explanation does not compel us to reverse the IJ’s

seemingly reasonable interpretation of the evidence. See Adefemi, 386 F.3d at

1027. Third, the immigration officer’s report on the I-213 form stated that

Haxhillari informed the officer that he left Albania due to the unemployment and

harsh living conditions there. AR at 256. While Haxhillari’s argument that “harsh

living conditions” is not inconsistent with his claim of political persecution is

somewhat correct, the fact that Haxhillari did not mention the beating he allegedly

sustained just sixteen days prior to his interview with the immigration officer, in

combination with the other inconsistencies in the record, support the IJ’s

conclusion that Haxhillari’s later-stated reason for leaving Albania was not
                                           19
credible. Fourth, Haxhillari did not provide any medical documentation as to his

hospitalization on 15 December, even though, as the IJ noted, Haxhillari’s father

had mailed him other documentation with regard to his case. Id. at 110-11; see

also Yang, 418 F.3d at 1201 (although uncorroborated but credible testimony may

be sufficient to sustain an applicant’s burden of proving eligibility for asylum,

“[t]he weaker an applicant’s testimony, however, the greater the need for

corroborative evidence”).

        Nonetheless, some of the IJ’s findings are not supported by record evidence.

Specifically, the IJ doubted Haxhillari’s membership in the DP entirely because of

Haxhillari’s age at the time he claimed that his membership began. AR at 58-59.

However, Haxhillari testified that he was a member of the youth branch of the DP,

and, moreover, the IJ did not point to any record evidence supporting its

conclusion that the DP has age restrictions. See id. at 115. Further, the IJ stated

that Haxhillari did not mention the threatening letter in his asylum application. Id.

at 61. This conclusion is contradicted by Haxhillari’s statement in his application

that,

        my family and I were threaten[ed] that they will kidnap my youngest
        brother if we did not pay them money. I was working in Greece, so
        people were under the impression that I was making a lot of money so
        they wanted to take advantage of the situation. When I reported the
        incident to the police they did not take any action, instead told us [,]
        can’t you read at the bottom of the threatening letter that you should
        not contact the police[?] Thus [the] police [were] supporting these
                                           20
      people. Since such incidents happened several times I am afraid for
      my life.

Id. at 260 (emphasis added).

      However, the IJ’s errors, including any unwarranted emphasis on minor

discrepancies with dates, do not overwhelm the many material inconsistencies that

the IJ correctly identified in the record. Thus, the IJ’s finding that Haxhillari was

not credible is supported by substantial evidence. Further, the remaining record

evidence does not compel reversal. See Adefemi, 385 F.3d at 1027 (noting that

“the mere fact that the record may support a contrary conclusion is not enough to

justify a reversal”). In addition, most of the State Department information

indicated that conditions in Albania for DP members had improved since

Haxhillari’s departure. See AR at 195, 215, 217. As such, the IJ’s determination

that Haxhillari did not establish his eligibility for asylum is also supported by

substantial evidence.

B. Withholding of Removal

      Haxhillari argues on appeal that, for the reasons he stated with regard to his

eligibility for asylum, he is likewise eligible for withholding of removal. He also

contends that because he faced past persecution in Albania, we should presume

that he will suffer future persecution if he returns.




                                           21
       To establish eligibility for withholding of removal, the applicant must meet a

standard more stringent than the “well-founded fear” asylum standard, and “show

that h[is] life or freedom would ‘more likely than not’ be threatened upon return to

h[is] country because of, among other things, his political opinion.” Huang v. U.S.

Att’y Gen., 429 F.3d 1002, 1010-11 (11th Cir. 2005) (per curiam) (citing Mendoza

v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) and 8 U.S.C.

§ 1231(b)(3)(A)). Thus, an applicant who is unable to meet the standard for

asylum is also unable to meet the more stringent standard for withholding of

removal. Huang, 429 F.3d at 1011 (citing Al Najjar, 257 F.3d at 1292-93).

Because Haxhillari failed to meet the asylum standard, his claim for withholding of

removal also fails.

C. CAT Relief

       Haxhillari argues on appeal that he is entitled to CAT relief because he has

been tortured in the past and that if he returns to Albania, it is more likely than not

that he will suffer future persecution by members of the Socialist Party (“SP”).

       An alien is entitled to withholding of removal under the CAT if he shows

that it is “more likely than not that he will be tortured” upon his return to his home

country. 8 C.F.R. § 208.16(c)(2); see also Cadet v. Bulger, 377 F.3d 1173, 1180

(11th Cir. 2004). “Torture” is “any act by which severe pain or suffering, whether

physical or mental, is intentionally inflicted on a person . . . by or at the instigation
                                            22
of . . . a public official or other person acting in an official capacity.” 8 C.F.R.

§ 208.18(a)(1). “Torture is an extreme form of cruel and inhuman treatment and

does not include lesser forms of cruel, inhuman or degrading treatment or

punishment that do not amount to torture.” 8 C.F.R. § 208.18(a)(2). An applicant

that cannot establish eligibility for asylum also cannot meet the higher burden of

establishing eligibility for relief under the CAT. See Al Najjar, 257 F.3d at

1303-04.

      As explained above, the IJ’s determination that Haxhillari and his various

accounts concerning the threats and beatings that he and his family sustained in

Albania were incredible is supported by substantial evidence. Moreover,

Haxhillari does not point to any other treatment that he received that was found

credible and could amount to “torture” as defined in the regulations. Thus, the IJ’s

denial of CAT relief was supported by substantial evidence.

                                 III. CONCLUSION

      Upon review of the record, and consideration of the parties’ briefs, we

conclude that there is substantial evidence to support the IJ’s findings that

Haxhillari did not establish eligibility for asylum, withholding of removal, or CAT

relief. Accordingly, we deny Haxhillari’s petition for review.

PETITION DENIED.



                                           23